Citation Nr: 0937484	
Decision Date: 10/01/09    Archive Date: 10/14/09

DOCKET NO.  04-09 376	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUES

1.  Entitlement to special monthly compensation due to the 
need for aid and attendance.  

2.  Entitlement to a certificate of eligibility for 
assistance in acquiring an automobile or other conveyance 
with adaptive equipment, or for adaptive equipment only.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel



INTRODUCTION

The Veteran served on active duty from January 1980 to 
December 1986.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas, which denied entitlement to the 
benefits currently sought on appeal.  The rating decision 
also denied entitlement to specially adapted housing.  In her 
January 2003 notice of disagreement, the Veteran specified 
her intent to appeal only the aid and attendance and the 
adaptive automotive decisions.  The January 2004 statement of 
the case addressed all issues on the January 2002 rating.  
The Veteran's letter accepted in lieu of a VA Form 9, 
Substantive Appeal, however, continued to mention only the 
aid and attendance and the adaptive automotive decisions.  
Therefore, the specially adapted housing claim is considered 
not on appeal. 

In a letter dated April 18, 2008, the Veteran raised a claim 
for service connection for fibromyalgia.  That claim is 
referred to the agency of original jurisdiction for 
appropriate disposition.  

In June 2008, the Board remanded the case for Social Security 
Administration (SSA) records.  The Veteran's SSA medical 
records and disability determinations were obtained.  As the 
requested development has been completed, the Board proceeds 
with its review of the appeal.  


FINDINGS OF FACT

1.  The competent medical evidence does not show that the 
appellant is bedridden or has a factual need for regular aid 
and attendance demonstrated by an inability to care for most 
of her daily personal needs or protect herself from the 
hazards and dangers of her daily environment.  

2.  The Veteran is not blind nor does she have visual acuity 
in both eyes that is permanently impaired or 5/200 or less as 
a result of a service-connected disability; the Veteran does 
not have ankylosis of one or both knees or one or both hips, 
or loss or loss of use of either hand or either foot as a 
result of a service-connected disability.  


CONCLUSIONS OF LAW

1.  The criteria for special monthly compensation due to the 
need for aid and attendance have not been met.  38 U.S.C.A. § 
1114(l) (West 2002); 38 C.F.R. §§ 3.350, 3.352 (2008).  

2.  The criteria for a certificate of eligibility for 
assistance in acquiring an automobile or other conveyance 
with adaptive equipment, or for adaptive equipment only have 
not been met.  38 U.S.C.A. §§ 3901, 3902, 5107 (West 2002); 
38 C.F.R. § 3.808 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Duty to Notify

A notice that fully complied with the requirements of the 
VCAA was sent to the Veteran in September  2004.  It provided 
the Veteran with an explanation of the type of evidence 
necessary to substantiate her claims, as well as an 
explanation of what evidence was to be provided by her and 
what evidence the VA would attempt to obtain on her behalf.  
Thereafter, the Veteran was afforded a meaningful opportunity 
to participate effectively in the processing of her claims 
and given ample time to respond.  This cured any notice 
defects before the agency of original jurisdiction (AOJ) 
readjudicated the case by way of a supplemental statement of 
the case issued in August 2008.  See Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006); Prickett v. Nicholson, 20 
Vet. App. 370, 376 (2006).  

Duty to Assist

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue has been obtained.  The 
Veteran's service treatment records have been obtained.  Her 
available post-service treatment records have also been 
obtained.  The Veteran had a VA examination.  A medical 
opinion has been obtained.  SSA records have been obtained.  
Significantly, neither the Veteran nor her representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the Veteran is required to 
fulfill VA's duty to assist the appellant in the development 
of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

Special Monthly Compensation Due to the Need for Aid and 
Attendance

Compensation at the a higher rate is payable when a veteran, 
due to service-connected disability, has suffered the 
anatomical loss or loss of use of both feet or one hand and 
one foot, or is blind in both eyes, or is permanently 
bedridden or so helpless as to be in need of regular aid and 
attendance.  38 U.S.C.A. § 1114(l); 38 C.F.R. § 3.350(b).  
The Veteran does not contend and the evidence does not show 
that she has suffered the anatomical loss or loss of use of 
both feet or one hand and one foot, or is blind in both eyes, 
or is permanently bedridden.  She contends that her service-
connected leaves her so helpless as to be in need of regular 
aid and attendance.  

Determinations as to the need for aid and attendance must be 
based on the actual requirement of personal assistance from 
others.  In making such determinations, consideration is 
given to such conditions as: inability of the claimant to 
dress or undress herself, or to keep herself ordinarily clean 
and presentable; frequent need of adjustment of any special 
prosthetic or orthopedic appliances which, by reason of the 
particular disability, cannot be done without aid; inability 
of the claimant to feed herself through loss of coordination 
of the upper extremities, or through extreme weakness; 
inability to attend to the wants of nature; or incapacity, 
physical or mental, which requires care or assistance on a 
regular basis to protect the claimant from the hazards or 
dangers inherent in her daily environment.  "Bedridden" 
will be a proper basis for the determination, and is defined 
as that condition which, through its essential character, 
actually requires that the claimant remain in bed.  It is not 
required that all of the disabling conditions enumerated 
above be found to exist before a favorable rating may be 
made.  The particular personal functions which the claimant 
is unable to perform should be considered in connection with 
her condition as a whole.  It is only necessary that the 
evidence establish that the claimant is so helpless as to 
need regular aid and attendance, not that there be a constant 
need.  38 C.F.R. § 3.352(a).  

It is important to note that only the Veteran's disabilities 
regarding her service-connected disorders may be considered 
in support of claim for special monthly compensation.  The 
effects of non-service-connected conditions may not be 
considered.  38 C.F.R. § 4.14.  The only disabilities that 
the Veteran currently has service connection for are systemic 
lupus erythematosis (SLE), discoid lupus of the face and 
neck, with arthropathies of the hands, writs, ankles and 
knees, rated at 100 percent; removal of the right ovary due 
to an ovarian cyst, rated at 10 percent; and an appendectomy 
scar rated as noncompensable.  

The file reflects some questions as to the Veteran's joint 
problems and whether they are due to the service-connected 
systemic lupus erythematosis or the fibromyalgia that is the 
subject of an unadjudicated claim.  The March 1989 RO rating 
decision which granted service connection acknowledged that 
the Veteran had some problem with joint pain and found that 
her "joint complaints are secondary to lupus."  Thus, the 
Board finds that service connection has been established for 
the Veteran's joint problems, by whatever diagnosis.  We will 
not attempt to parse through diagnostic discussions best left 
to medical academics but will address the simple question of 
whether the Veteran's joint problems disable her to such an 
extent that she needs the regular aid and attendance of 
another person.  

In reviewing the record, the Board notes that the claim for 
aid and attendance benefits was last denied in an unappealed 
rating decision of April 2000.  The current claim was 
received more than a year later in September 2001.  By law, 
the effective date of a claim for increase is the date that 
the evidence showed increased disability occurred, if the 
claim is filed within a year of that increase.  38 U.S.C.A. 
§ 5110(b)(2).  Thus, the relevant records for the current 
claim begin in September 2000.  The earlier records, 
including the SSA and VA medical records will not be 
discussed in detail.  

The earliest medical record in the time period of the current 
claim is a February 2001 VA clinical note showing the Veteran 
was measured and fitted for wrist splints.  In April 2001, 
she had electromyogram/nerve conduction velocity (EMG/NVC) 
testing for a possible carpal tunnel syndrome.  Testing 
showed it was not carpal tunnel syndrome.  She returned to 
the clinic later that month for the test results and had 
complaints of upper and lower extremity pain.  An April 2001 
neurosurgery note reflects complaints of bilateral hand and 
arm pain with numbness in both hands.  Physical examination 
showed strength to be normal at 5/5 in all 4 extremities.  
Sensory responses were decreased in both hands, but in a non-
dermatomal distribution.  The deep tendon reflexes were 
symmetrical.  There was no Hoffman's sign in the upper 
extremities.  There was a positive Lhermitte's sign 
indicative of a disorder of the cervical spinal cord.  It was 
noted that the EMG/NVC was within normal limits.  Later that 
month, the Veteran called and reported that she was having 
numbness and tingling from her elbows to her finger tips and 
from her knees to her toes.  She said she was losing the 
ability to hold and control things.  

In May 2001, it was noted that the Veteran was having a 
stocking-glove sensory loss from her elbows to her fingers 
and from her knees to her toes, bilaterally.  Magnetic 
resonance imaging (MRI) of the cervical spine was normal.  

In July 2001, the Veteran was examined for her complaints of 
numbness and tingling in her hands and feet.  It was noted 
that Lhermitte's sign had been positive for the cervical 
spinal cord but the MRI of the cervical spine was negative.  
Testing of the central nervous system and cerebellar 
responses was normal.  Motor examination was normal.  Gait 
was normal.  The Veteran was able to heel walk normally and 
to walk on the balls of her feet without difficulty.  The 
muscles of the upper and lower extremities had normal bulk 
and tone.  General strength was 5/5 proximally and distally 
in both upper and both lower extremities.  Deep tendon 
reflexes were normal, at 2+, in both upper and lower 
extremities.  The impression was a generally normal 
neurological examination.  There was some edema of the hands 
and feet and the possibility of a B12 vitamin deficiency was 
considered.  Testing confirmed a B12 deficiency and the 
Veteran was given vitamin injections.  

In September 2001, the Veteran returned to the VA clinic with 
complaints of leg pain.  She complained of pain in her hands 
and feet and the report indicates that those symptoms began 
in January of that year.  It was noted that neurological 
examination and tests had been normal, except for the B12 
deficiency and she was getting injections for that.  She was 
evaluated by the physical therapy department and given a 
small base quad cane.  

When examined at the neurology clinic later in September 
2001, there was a positive Lhermitte's sign.  Motor testing 
of the upper extremities was essentially normal 5-/5 
(including grip), with normal muscle bulk and tone.  Lower 
extremity strength was 5-/5, with normal muscle bulk and 
tone.  She was able to walk without the cane, although she 
tended to lean to the right.  She could come up on the balls 
of her feet.  She could rock back on her heels with great 
effort and barely got her toes up off the floor.  Other 
findings, including cerebellar, sensory, and deep tendon 
reflexes were essentially normal.  The impression was 
numbness and complaints of poor balance and weakness may be 
the result of her low B12.  It was decided to treat it as a 
B12 deficiency.  

The Veteran was seen by the VA rheumatology service in 
October 2001.  She complained of generalized pain and 
hyperesthesia.  She said she needed a cane for balance and 
had fallen twice in the last week.  She was noted to have an 
unstable gait.  The impression was that the symptoms were not 
due to systemic lupus erythematosis but were consistent with 
a Vitamin B12 deficiency.  Physical examination showed the 
joints had a full range of motion with no tenderness or 
swelling.  There was no crepitation.  Peripheral pulses were 
normal at 2+.  Power was reduced in both lower and upper 
extremities.  Neurologic examination showed central nervous 
system responses were intact.  Motor strength was 2/5 in the 
upper and lower extremities, bilaterally.  Sensory 
examination was reduced in both extremities.  The impression 
was peripheral neuropathy, possibly B12 deficiency related.  

In November 2001, the Veteran was examined to determine her 
need for regular aid and attendance.  Her medical history was 
reviewed.  The Veteran reported that she had pain and 
weakness in her lower extremities.  It interfered with sleep.  
She walked with a quad cane but felt that was not enough to 
help her with ambulation because of pain and weakness.  She 
said she could not walk and dragged her legs.  She reported 
decreased feeling and paresthesias in both upper and lower 
extremities.  She had dizzy spells and had fallen twice that 
month.  She reported that she got some help getting dressed.  
She fed herself but avoided holding glasses due to weak grip.  
She used a shower chair and a hand held shower, but still 
needed assistance in showering.  She denied bowel and bladder 
incontinence.  Her husband prepared meals and did household 
chores, including laundry and grocery shopping.  Most of the 
time she spent at home on the couch in the living room unless 
she had to go to the bathroom.  She stayed home except for 
medical appointments.  Physical examination showed the 
Veteran was 5 foot, 7 inches tall and weighed 239 pounds.  
She had tenderness to palpation of her joints, especially the 
elbows, wrists, and hands.  On neurologic examination, it was 
difficult to differentiate whether it was actual weakness or 
limitation of motion secondary to pain.  Grip on the right 
side was estimated at 2/5 and on the left at 3/5.  The power 
at the elbow level was estimated at 3/5 bilaterally.  She 
limited shoulder abduction to 45 degrees on both sides, 
secondary to pain.  She was seated and when asked to raise 
her thighs, no movement was noted and she reported that they 
were "dead."  She was able to extend her knees against 
gravity but not against resistance.  The examiner commented 
that it was very difficult to determine if she had actual 
weakness versus limitation of motion, secondary to pain.  On 
ambulation, she was able to ambulate with the quad cane in 
one hand and leaning on the furniture with the other.  She 
had a slow gait and took short steps.  She reported feeling 
weak and tired.  The examiner reviewed test results and 
laboratory studies.  The examiner again commented that it was 
difficult to differentiate if she had actual weakness versus 
limitation of motion due to pain.  She had problems with 
balance and ambulation and reported dizzy spells.  

The Veteran was referred to the emergency room due to her 
tachycardia and abnormal electrocardiogram.  She left before 
a complete evaluation could be done.  Laboratory results 
indicated a need for a potassium supplement.  She was 
informed by telephone and the supplement was mailed to her.  

A December 2001 rheumatology note shows that her lupus had 
been managed with prednisone but she had not taken it in the 
last year.  She complained of tingling in her hands and feet 
during the past year.  She also complained of losing balance 
and dropping objects.  Examination showed her extremities had 
2+ reflexes through out.  There was 4/5 strength in the upper 
extremities and 3/5 strength in the lower extremities.  The 
assessment was polyneuropathy with B12 deficiency.  The 
physician expressed the opinion that the Veteran's neuropathy 
was not consistent with SLE.  Testing for atrophic gastritis 
was recommended.  

The Veteran returned to the VA neurology clinic in November 
2003, with complaints of numbness in her hands and feet.  
Central nervous and cerebellar testing had normal results.  
On motor examination, she was able to rise from her chair 
without difficulty.  No pronator drift was noted.  Rotation 
of the fists and fingers was smooth and symmetrical, showing 
no signs of fixation.  Gait was normal, narrow based with 
normal associated arm swing.  Station was normal.  Muscle 
bulk and tone were normal in the upper and lower extremities, 
bilaterally.  Heel walking was normal.  She was able to walk 
on the balls of her feet without difficulty.  There was no 
fasciculation in the muscles of the arms, legs, chest, or 
back.  General strength was 5/5 proximally and distally in 
both upper and lower extremities.  Sensory responses were 
normal.  All deep tendon reflexes in the upper and lower 
extremities were normal at 2+ and symmetrical.  There were no 
pathologic reflexes.  It was the impression that the Veteran 
had complaints generally related to lupus, with no specific 
neurological dysfunction noted.  

VA rheumatology notes of March 2004 show the Veteran reported 
that tingling had been present in her arms and legs for over 
4 years.  She stated that the tingling in the fingertips had 
progressed.  She fell a lot, dropped things, and had trouble 
feeling her feet.  She had difficulty walking.  Tingling was 
reported to go up to the hips and elbows.  She reported 
shooting pains in her legs and arms, especially when she was 
tired.  Physical examination disclosed mild swelling of the 
wrists, bilaterally.  There was minimal swelling of the knees 
bilaterally.  She limited range of motion of all joints due 
to discomfort.  There was some mild crepitus of the 
shoulders, elbows, and knees.  Neurologic examination 
revealed strength to be 3+, bilaterally, in the elbows, 
wrists, knees, hip flexors, and on plantar flexion, with 
limited discomfort.  Deep tendon reflexes were 2+.  There was 
decreased sensation to pinprick to the knees and to the 
elbows, bilaterally.  There was some paresthesia to the 
knees/elbows, bilaterally.  The assessment was pain and the 
doctor commented that the neuropathic quality of the pain did 
not go along with the diagnosis of SLE.  She had some 
symptoms (sleep disturbance, headaches, decreased 
concentration, morning stiffness, joint pains, and abnormal 
pain perception) that seemed more in line with fibromyalgia 
than SLE, but that diagnosis could not be made at that time 
because the Veteran had no joint tenderness.   

Also in March 2004, the Veteran's case was reviewed by the 
chief of the rheumatology clinic.  It was noted that the 
Veteran had been previously seen with similar complaints of 
tingling and a dead feeling in her arms and legs.  She 
complained of difficulty sleeping due to the discomfort.  It 
was noted that her symptoms would certainly be unusual for 
SLE.  On physical examination there were no tender points.  
There was good muscle strength although she was obese and 
deconditioned.  There were no inflamed joints.  The 
impression was unusual peripheral neuropathy symptoms, no 
evidence for SLE at present.  A fibromyalgia syndrome was 
thought to be more likely but that diagnosis could not be 
made at that time.  Her condition was considered to be 
stable.  

An opinion was obtained from the chief of another VA 
rheumatology clinic in March 2008.  The file was reviewed and 
the Veteran's history discussed.  It was noted that there was 
no evidence of active SLE since the current symptoms 
developed.  Furthermore, considering the duration and nature 
of her neuropathic symptoms it would be expected that she 
would have evidence of loss of peripheral nerve function both 
clinically and on EMG/NCV testing.  However, both 
neurological examinations and nerve studies have been normal.  
For these reasons, the doctor felt that her symptoms were not 
due to SLE.  

Conclusion

There is no doubt that the Veteran is severely disabled.  Her 
service-connected SLE is rated as 100 percent disabling and 
she has an additional 10 percent disability due to residuals 
of the removal of an ovarian cyst.  With this level of 
disability, the occasional assistance of another person for 
certain tasks would undoubtedly be helpful.  However, to 
qualify for compensation at the rate provided under 
38 U.S.C.A. § 1114(l) the evidence must establish that the 
Veteran needs the aid and attendance of another person on a 
regular basis.  In this case, the examinations have 
repeatedly shown that while the Veteran may feel some 
numbness and tingling in her upper extremities, she has 
sufficient strength and control to dress and undress herself, 
to keep herself ordinarily clean and presentable; and to feed 
herself.  The symptoms do not prevent her attending to the 
wants of nature or protecting herself from the hazards or 
dangers inherent in her daily environment.  She is not 
bedridden, that is, the evidence does not show the service-
connected disability actually requires her to remain in bed.  

While the Veteran may feel that she qualifies for 
compensation at the subsection "l" rate, that claim is not 
supported by any competent medical findings.  The medical 
findings in this case are all against the claim and overwhelm 
her lay evidence as to the extent of the disability.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not applicable and the 
appeal must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 
274 F. 3d 1361 (Fed. Cir. 2001).  



A Certificate of Eligibility for Assistance in Acquiring an 
Automobile or Other Conveyance with Adaptive Equipment, or 
for Adaptive Equipment Only

To warrant entitlement to automobile and adaptive equipment 
only under 38 U.S.C.A. § 3901(a), the evidence must 
demonstrate a service-connected disability resulting in the 
loss, or permanent loss of use, of at least one foot or a 
hand; or, permanent impairment of vision in both eyes, 
resulting in (1) vision of 20/200 or less in the better eye 
with corrective glasses, or, (2) vision of 20/200 or better, 
if there is a field defect in which the peripheral field has 
contracted to such an extent that the widest diameter of the 
visual field subtends an angular distance no greater than 
twenty degrees in the better eye.  38 C.F.R. § 3.808(a).  

The Veteran does not claim, and the record does not show, 
that she has lost a hand or foot due to her service-connected 
disabilities.  Similarly, she does not claim and the record 
does not show the service-connected disability results in the 
vision loss required for this benefit.  

The benefit may be awarded if there has been the permanent 
loss of use of at least one foot or one hand.  A loss of use 
is more than the subjective symptoms reported by the Veteran.  
The term "loss of use" of a hand or foot is defined at 38 
C.F.R. § 3.350(a)(2) as that condition where no effective 
function remains other than that which would be equally well 
served by an amputation stump at the site of election below 
the elbow or knee with the use of a suitable prosthetic 
appliance.  The determination will be made on the basis of 
the actual remaining function, whether the acts of grasping, 
manipulation, etc, in the case of the hand, or balance, 
propulsion, etc., in the case of a foot, could be 
accomplished equally well by an amputation stump with 
prosthesis.  In this case, the medical examinations have 
repeatedly shown that the Veteran's feet and hands retain 
most, if not all of their functionality and strength.  She 
would not be equally well served by an amputation and 
prosthesis.  

The law also provides that a Veteran may be entitled to only 
adaptive equipment if she has ankylosis of at least one knee 
or one hip due to service-connected disability.  38 U.S.C.A. 
§ 3902(b)(2); 38 C.F.R. § 3.808(b)(1)(iv); see also 38 C.F.R. 
§ 3.350(b).  Ankylosis is the immobility and consolidation of 
a joint due to disease, injury, or surgical procedure.  
Dorland's Illustrated Medical Dictionary, 86 (28th ed., 
1994).  Here, the medical examiners have found some swelling 
in the joints, but this does not approximate immobility and 
consolidation of a joint.  Thus, there is no ankylosis and 
the criteria for this benefit have not been met.  

Again, the lay evidence presented by the Veteran has been 
considered.  There is no competent medical evidence to 
support the claim for a certificate of eligibility for 
assistance in acquiring an automobile or other conveyance 
with adaptive equipment, or for adaptive equipment only.  The 
competent medical evidence is against the claim and shows, by 
a preponderance of evidence, that she does not have the 
service-connected loss of vision, loss or loss of use of a 
hand or foot, or ankylosis required.  As the preponderance of 
the evidence is also against the claim, the benefit of the 
doubt doctrine is not applicable and this appeal must also be 
denied.  38 U.S.C.A. § 5107(b); Gilbert; Ortiz.  


ORDER

Entitlement to special monthly compensation due to the need 
for aid and attendance is denied.  

Entitlement to a certificate of eligibility for assistance in 
acquiring an automobile or other conveyance with adaptive 
equipment, or for adaptive equipment only is denied.  



____________________________________________
LANA K. JENG	
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


